Granger, J.
(dissenting). — I am unable to concur in the conclusion of the> majority in this case. I do not think that the conclusion has support in a proper construction of the statute, or the decisions of this court. The provisions of the statute are, to my mind, so clear on the subject, that, if any of the decisions support such a conclusion, they are erroneous, and should be overruled. The proposition as stated is: “When the owner of a homestead and of other real estate dies intestate, leaving a surviving husband or wife, and issue, and the survivor abandons the homestead, and elects to take of the real estate the distributive share, as provided by law, may that share be so taken as not to include the homestead, and the homestead be permitted to descend to the issue of the deceased spouse free from all liability for the debts of the decedents?” As. I understand the majority opinion, it, in effect, answers the proposition in the affirmative, when the effect would be to prejudice the rights of creditors; that is, when the effect of taking of the distributive share out of the real estate, other than the homestead, would be to take from creditors what they would receive if the distributive share was so taken as to include the homestead. The proposition may be reduced to this: When the property of an estate, exclusive of the homestead, is no more than sufficient to pay the creditors, can the surviving husband or wife, by an election, so take the distributive share in the real estate (one-third) that both the homestead and the one-third are exempt from the payment of debts? It seems to me that the affirmative of the proposition cannot be sustained. The opinion holds, correctly, that the heirs take the homestead freed from the debts of the estate. The *703law gives to the survivor (husband or wife) either a distributive share in the real estate, or a homestead right, but not both. The survivor may determine which it shall be. These propositions are not controverted. The following is section 24401 of the Code: “One third in value of all the legal or equitable estates in real property, possessed by the husband at any time during the marriage, which has not been sold on execution or any other judicial sale, and to which the wife has made no relinquishment of her right, shall be set apart as her property ini fee simple, if she survive him. The same share of the real estate of a deceased wife shall be set apart to the surviving husband. All provisions made in this chapter in regard to the widow of a deceased husband, shall be applicable to the surviving husband of a deceased wife. The estate of dower and curtesy are hereby abolished.” This section gives to the survivor one-third in value of the real estate, but it has no provision as to what part ■of the real estate shall go to make up the distributive share. Section 2441 deals with that subject, and is as follows: “The distributive share of the widow shall be so set off as to include the ordinary dwelling house given by law to the homestead or so much thereof as will be equal to the share allotted to her by the last section, unless she prefers a different arrangement. But no different arrangement shall be permitted where it/would have the effect of prejudicing the rights of creditors.” If from this section we eliminate the words, “unless she prefers a different arrangement,” and the words that follow, the two sections would so clearly define the distributive share as including the dwelling house, as not to be open to construction. The eliminated words have no other meaning than to permit other arrangements if they do not ^prejudice the rights of creditors. I do- hot see how *704language can be more conclusive. It is that the distributive share shall be so set off as to include the ¡dwelling house, unless, a different arrangement is preferred, and such a preference cannot be exercised to the prejudice of creditors.
It seems to me that the opinion clearly misapprehends the import of the language in Mock v. Watson, cited. In that case the question of homestead is in no way involved. The claim of the creditors was that the debts must be paid before a distributive share could be set off. The case holds that the widow is first entitled to her distributive share, and the remainder only is subject to the payment of creditors. In the opinion in that case a reference is made to section 2441, and it seems to have been claimed that any arrangement other than applying all the real estate to the payment of debts, if necessary, was forbidden by the section, as prejudicial to creditors, and that the widow’s right was subordinate to theirs. It is correctly said that no such conclusion is admissible. The question of what part of the real estate may be taken as the distributive share was neither presented nor considered in that case, and it is the precise question in the case at bar. The case of Kite v. Kite, also cited, is clearly distinguishable in its facts from this case. It is a case in which the creditors of the heirs, and not those of the estate, made the claim that the distributive share must include the homestead, if any other arrangement would prejudice their rights-Referring to section 2441, the opinion says: “It seems to be the claim of appellant that this section requires that the widow’s share include the homestead, where the creditors of the heirs of the decedent would be prejudiced by a different arrangement. The-widow is entitled to one-third of the proceeds of the-whole, and the creditors of the heirs of the decedent have no rights in his estate which entitle them to-*705require the widow’s share to be paid exclusively from the proceeds of the homestead.” That is the question in the case, and the only one. The creditors of the ¡heirs are not the creditors referred to in the section under consideration, for which reason their claim was unfounded. The conclusion is clearly correct. I do not think, even, that the reasoning of the opinion supports the conclusion of the majority in this case; but, if otherwise, it is not, and should not be made, controlling. The .effect of the holding is to. permit the surviving husband or wife, by election, to place, of the real estate, other than the homestead, one-third in value beyond the reach of creditors. As between the survivor and the heirs, I regard the rule of the majority opinion as correct, but, under the plain language of the law, such a rule cannot obtain if the result is to prejudice creditors. The district court seemed to be of this view, and I think its judgment should be affirmed.
Mr. Justice Deemer concurs in this dissent.